Citation Nr: 0004259	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-04 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran was on active service from September 1945 to 
November 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


REMAND

The veteran claims that his current skin disorder developed 
in service, in 1946, after being injected with chemicals 
during a stay at Walter Reed Hospital.  A review of the 
record reflects that, before the Board can decide whether 
this claim is well grounded, additional development by the RO 
is necessary. 

On August 7, 1998, the RO informed the veteran by letter that 
he had 60 days to respond to an attached Supplemental 
Statement of the Case.  Thereafter, but apparently sometime 
prior to September 24, 1998, the RO informed the veteran (in 
an undated letter) that his appeal was being certified to the 
Board for disposition.  On September 24, 1998, the RO 
received additional evidence from the Disabled American 
Veterans service organization (there is no appointment of a 
representative in the file), specifically, a written 
statement from a VA physician, which the RO forwarded to the 
Board presumably to be associated with the veteran's 
transferred claims file.  In October 1998, prior to the 
Board's February 1999 receipt of the aforementioned evidence, 
the Board received the same evidence from the veteran, in 
addition to photographs and a letter from the veteran's 
spouse.  

Applicable regulations allow the veteran and his 
representative a period of 90 days following the mailing of 
notice to them that an appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board, or until the date an appellate 
decision is promulgated by the Board, whichever comes first, 
to submit additional evidence or to file a request to change 
representatives.  38 C.F.R. § 20.1304(a) (1999).  In this 
case, the Board received the additional evidence, all of 
which is pertinent to the veteran's claim, within a period of 
ninety days following the August or September 1998 mailing of 
notice to the veteran that his appeal was being certified to 
the Board for appellate review.  

Under the Board's rules of practice, any pertinent evidence 
submitted by the appellant within 90 days following 
notification of certification and a transfer of records, 
which is accepted by the Board, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived.  38 C.F.R. § 20.1304(a), (c).  The record 
does not reflect that the additional evidence submitted to 
the Board in October 1998 has been considered by the RO, or 
that waiver of such consideration has been requested.  The 
mandate of 38 C.F.R. § 20.1304 is not optional.  Therefore, 
to ensure full compliance with due process requirements, this 
case must be remanded to the RO for consideration of the 
additional evidence submitted to the Board in October 1998, 
and for issuance of a Supplemental Statement of the Case.  We 
further note that the receipt of evidence from an accredited 
service organization raises the question as to whether the 
veteran has attempted to appoint a representative.  Since the 
case is being remanded, this matter should also be clarified 
by the RO.

In addition, on Remand, clarification is needed regarding 
whether the veteran wishes to present testimony at a hearing 
before a Board Member.  In a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in March 1998, he requested such 
a hearing.  However, during another hearing held before a 
hearing officer at the RO in April 1998, he testified that 
the RO hearing was sufficient unless his claim is denied, in 
which case, he might want a hearing before the Board. (see 
hearing transcript page 15).  By letter dated April 1998, the 
RO sought clarification from the veteran as to this matter, 
but the veteran never responded.  

Finally, there appear to be pertinent medical records missing 
from the claims file that need to be obtained.  During the 
April 1998 hearing, the veteran testified that he had sought 
treatment from various health care providers whose records 
were either not available or had not yet been obtained.  
These providers include: Thomas B. Hedrick, M.D. (who 
allegedly treated his skin disorder in 1947 or 1948, and is 
deceased); Stonewall Jackson Hospital in Lexington (where he 
was hospitalized in 1964 for a gall bladder operation and 
appendectomy); Dr. Ripley (who replaced the veteran's hip in 
1971, at Roanoke Memorial Hospital); and Dr. Dix of Lexington 
(who replaced the veteran's hip in 1986).  By letter dated 
April 1998, the RO requested the veteran to complete the 
enclosed VA Forms 21-4142 (Authorization for Release of 
Information) so that records of the alleged treatment could 
be obtained.  The veteran did not comply.  Rather, in a 
statement received in April 1998, he indicated that the RO 
had all of his records from 1985 to the present, and that he 
had been unable to obtain records from Dr. Hedrick, his 
primary physician prior to that time.  The Supplemental 
Statement of the Case provided to the veteran also noted that 
his service medical records were not available, that multiple 
attempts to obtain them had not been successful and that in 
the absence of the service medical records other evidence 
could be used to assist in the claim.  In light of the fact 
that this claim is being remanded for other purposes, the 
Board believes that on Remand, the veteran should be given 
one more opportunity to identify and authorize the release of 
all pertinent, outstanding medical records. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
three purposes: (1) to clarify whether he 
wishes to appoint a representative (2) to 
obtain clarification regarding whether, 
prior to the Board's review, he wishes to 
appear personally at a hearing before a 
Board Member; and (3) to request that he 
identify and sign authorizations for the 
release of information from all medical 
providers who treated his skin disorder 
or noted, in the process of treating 
other disorders, that his skin disorder 
existed.  

2.  After obtaining any necessary 
authorizations, the RO should secure and 
associate with the claims file all 
pertinent medical records not previously 
obtained.

3.  Thereafter, the RO should review all 
of the evidence that has been associated 
with the claims file since the issuance 
of the July 1998 Supplemental Statement 
of the Case, and readjudicate the 
veteran's claim.  If the decision remains 
unfavorable, the RO should provide  the 
veteran and representative, if one is 
appointed, with a Supplemental Statement 
of the Case and an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this Remand is to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
evidence.  By this Remand, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with his appeal; 
however, he is not required to act until otherwise notified.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




